                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ADAM GRIFFEY,                                     )
                                                  )
              Plaintiff,                          )       Civil Action No. 18-1593
                                                  )       Judge David Stewart Cercone/
                      V.                          )       Magistrate Judge Maureen P. Kelly
                                                  )
WESTMORELAND COUNTY PRISON,                       )
                                                  )
              Defendant.                          )


                                   MEMORANDUM ORDER


       Adam Griffey ("Plaintiff''), is pro se litigant, currently housed in the State Correctional

Institution at Camp Hill ("SCI-Camp Hill"). Plaintiff has filed an IFP Motion, ECF No. 1, in

order to prosecute a prisoner civil rights complaint.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly's Report and Recommendation (the "Report"), ECF No. 4, filed

on December 7, 2018, recommended that Plaintiffs Motion for Leave to Proceed In Forma

Pauperis ("IFP Motion"), ECF No. 1, be denied due to Plaintiff having acquired three strikes and

the proposed Complaint failing to demonstrate any imminent danger.        Plaintiff was informed

that he could file Objections to the Report. Plaintiff did not file any anything entitled Objections.

However, he did file two items. The first item he filed was a Declaration. ECF No. 5. The

second item was an "Addendum." ECF No. 6.

       Neither of the filings Plaintiff made after the filing of the Report are responsive to the

fact that he has three strikes and that his proposed Complaint does not reveal any danger of yet
alone imminent danger. The proposed Complaint merely reasserts that Westmoreland County

Prison allegedly kept him over his sentence.

       After de novo review of the Report and the pleadings of this case, Plaintiff's IFP Motion

is hereby DENIED.      Plaintiff is ORDERED to pay the entire filing fee of $400.00 by February

1, 2019. Failure to pay the filing fee by that date will result in the dismissal of this action with

prejudice for failure to prosecute without any further warning. The Report and

Recommendation, ECF No. 4, is adopted as the opinion of the Court.




                                               David Stewart Cercone
                                               Senior United States District Judge


cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge

       Adam Griffey
       NJ-8389
       SCI Camp Hill
       USP Big Sandy
       P.O. Box 200
       Camp Hill, PA 17001
       (Via First Class Mail)




                                                      2
